UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934; or xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2010; or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to ; or oSHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from September 1, 2009 to August 31, 2010 Commission File No. 0-30895 EXFO INC. (Exact name of registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) Canada (Jurisdiction of Incorporation or organization) 400 Godin Avenue, Quebec, Quebec, G1M 2K2, Canada (Address of principal executive offices) Benoit Ringuette, (418) 683-0211, benoit.ringuette@exfo.com, (418) 683-9839, 400 Godin Avenue, Quebec, Quebec, G1M 2K2, Canada (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Subordinate Voting Shares without par value NASDAQ Subordinate Voting Shares without par value TSX Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None As of August 31, 2010, the registrant had 22,936,709Subordinate Voting Shares outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Checkone): Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPo International Financial Reporting Standards as issued by theo International Accounting Standards Board Otherx If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x TABLE OF CONTENTS PART I Item 1.Identity of Directors, Senior Management and Advisors Item 2.Offer Statistics and Expected Timetable Item 3.Key Information A. Selected Financial Data B. Capitalization and Indebtedness C. Reasons for the Offer and Use of Proceeds D. Risk Factors Item 4.Information on the Company A. History and Development of the Company B. Business Overview C. Organizational Structure D. Property, Plants and Equipment Item 4A.Unresolved Staff Comments Item 5.Operating and Financial Review and Prospects Item 6.Directors, Senior Management and Employees A. Directors and Senior Management B. Compensation C. Board Practices D. Employees E. Share Ownership Item 7.Major Shareholders and Related Party Transactions A. Major Shareholders B. Related Party Transactions C. Interests of Experts and Counsel Item 8.Financial Information A. Consolidated Statements and Other Financial Information B. Significant changes Item 9.The Offer and Listing A. Offer and Listing Details C. Markets Item 10.Additional Information A. Share Capital B. Memorandum and Articles of Association C. Material Contracts D. Exchange Controls E. Taxation F. Dividends and Paying Agents G. Statement by Experts H. Documents on Display I. Subsidiary Information Item 11.Qualitative and Quantitative Disclosures about Market Risk Item 12.Description of Securities Other than Equity Securities PART II Item 13.Defaults, Dividend Arrearages and Delinquencies Item 14.Material Modifications to the Rights of Security Holders and Use of Proceeds Item 15.Controls and Procedures Item 16.[Reserved] Item 16A.Audit Committee Financial Expert Item 16B.Code of Ethics Item 16C.Principal Accountant Fees and Services Item 16D.Exemptions from the Listing Standards for Audit Committees Item 16E.Purchases of Equity Securities by the Issuer and Affiliated Purchasers Item 16F.Change in Registrant's Certifying Accountant Item 16G. Corporate Governance PART III Item 17.Financial Statements Item 18.Financial Statements Item 19.Exhibits Table of Contents DISCLOSURE REGARDING FORWARD-LOOKING INFORMATION This Annual Report contains or incorporates by reference statements which constitute forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and we intend that such forward-looking statements be subject to the safe harbors created thereby. Forward-looking statements are statements other than historical information or statements of current condition that refer to expectations, projections or other characterizations of future events and circumstances. They are not guarantees of future performance and involve risks and uncertainties. Actual results may differ materially from those in forward-looking statements due to various factors including those that are discussed under “Risk Factors” set forth in Item 3D of this Annual Report. Assumptions relating to forward-looking statements involve judgments and risks, all of which are difficult or impossible to predict and many of which are beyond our control. When used in this Annual Report, the words “believe”, “anticipate”, “plan”, “expect”, “intend”, “estimate” or similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain such identifying words. We believe that the expectations reflected in the forward-looking statements are reasonable based on information currently available to us, but we cannot assure you that the expectations will prove to have been correct. Accordingly, you should not place undue reliance on these forward-looking statements. These statements speak only as of the date of this document. Unless required by law or applicable regulations, we undertake no obligation to revise or update any of them to reflect events or circumstances that occur after the date of this document. All dollar amounts in this Annual Report are expressed in US dollars, except as otherwise noted. PART I. Item 1. Identity of Directors, Senior Management and Advisors Not Applicable. Item 2. Offer Statistics and Expected Timetable Not Applicable. Item 3. Key Information A. Selected Financial Data The consolidated statements of earnings data for the years ended August 31, 2006 and 2007 and the consolidated balance sheets data as at August 31, 2006, 2007 and 2008 are derived from our audited consolidated financial statements not included in this Annual Report. The consolidated statements of earnings data for each of the three years ended August31,2008, 2009 and 2010 and the consolidated balance sheets data as at August31,2009 and 2010 are derived from our audited consolidated financial statements that are included elsewhere in this Annual Report. Our consolidated financial statements are prepared in accordance with generally accepted accounting principles in Canada (“Canadian GAAP”) and significant differences in measurement and disclosure from generally accepted accounting principles in United States (“U.S. GAAP”) are set out in note 22 to our consolidated financial statements included elsewhere in this Annual Report. The historical results below are not necessarily indicative of the results to be expected for any future periods. 1 Table of Contents The selected financial data should be read in conjunction with our audited consolidated financial statements and the related notes included elsewhere in this Annual Report, and “Item 5. Operating and Financial Review and Prospects” of this Annual Report. Years ended August 31, (in thousands of US dollars, except share and per share data) Consolidated Statements of Earnings Data: Amounts under Canadian GAAP Sales $ Cost of sales (1) Gross margin Operating expenses Selling and administrative Net research and development Amortization of property, plant and equipment Amortization of intangible assets Restructuring charges − Government grants − − − ) ) Impairment of goodwill − Total operating expenses Earnings (loss) from operations ) Interest income (expense), net ) Foreign exchange gain (loss) Earnings (loss) before income taxes ) Income tax expense (recovery) ) Earnings (loss) from continuing operations before extraordinary gain ) Net earnings from discontinued operations Earnings (loss) before extraordinary gain ) Extraordinary gain − Net earnings (loss) for the year $ $ ) $ $ $ Basic and diluted earnings (loss) from continuing operations before extraordinary gain pershare $ $ ) $ $ $ Basic and diluted net earnings from discontinued operations per share $ Basic and diluted extraordinary gain per share $
